Case 1:19-cv-01075-JDB-atc Document 14 Filed 10/08/20 Page 1 of 2                      PageID 43


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

GEORGE WARD,

       Petitioner,

v.                                                           No. 1:19-cv-01075-JDB-atc

UNITED STATES OF AMERICA,

       Respondent.

                            ORDER DISMISSING PETITION,
                       DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                     DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner, George Ward, filed a pro se motion to vacate, set aside, or correct his sentence

(the “Petition”), pursuant to 28 U.S.C. § 2255. (Docket Entry (“D.E.”) 1.) By order dated

September 9, 2020, the Court found that Petitioner had not notified the Clerk of Court of his change

of address after having been placed under the supervision of the Nashville Residential Reentry

Management field office. (D.E. 13.) The Court therefore directed Ward to show cause within

twenty-one days why the case should not be dismissed for lack of prosecution. Although he was

warned that failure to comply with the order would result in dismissal of the Petition and the case

under Federal Rule of Civil Procedure 41(b), he did not file a response and the time for doing so

has passed. The Petition and the case are therefore DISMISSED for Ward’s failure to comply with

the Court’s order and for lack of prosecution.

                                        APPEAL ISSUES

       A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates
Case 1:19-cv-01075-JDB-atc Document 14 Filed 10/08/20 Page 2 of 2                         PageID 44


that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

dismiss the Petition. Because any appeal by Petitioner does not deserve attention, the Court

DENIES a certificate of appealability.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED.1

        IT IS SO ORDERED this 8th day of October 2020.


                                                s/ J. DANIEL BREEN
                                                UNITED STATES DISTRICT JUDGE


        1
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                   2
